DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 25 is objected to because of the following informalities:  The claim discloses having a length “greater than 0 cm” where greater than 20 cm was probably meant as set forth by previous claim 5.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10, 14, 15, 17 and 19-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN105617685A), Ochi (2009/0298382) and Vogel (3862512).  Huang discloses a set of building bricks, wherein the building bricks are rectangular parallelepiped shaped with a length, a width and a height (Figs. 2 & 8) capable of being detachably joined with other bricks of the set using a male-female element joining relationship (Fig. 1), wherein hollow protrusions (111) having a width or diameter extend from a first face of the building brick to define the male elements which are positioned according to the length of the brick (Figs. 8, 9 and 12) and recesses (112) having a width or diameter extend into an opposite face of the building brick to In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  Vogel discloses building bricks with male and female elements in the form of cylindrical protrusions and recesses (1a, 2a) configured such that the male and female elements are positioned to correspond so that the same In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  In regard to the difference in the widths or diameters of the female and male elements being at least one millimeter and the lengths of the bricks being greater than 20 centimeters, the examiner notes that a recitation of relative dimensions that would not cause the claimed invention to perform differently than the prior art device does not patentably distinguish the claimed invention over the prior art.  See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 6, 10, 14, 15, 17, 19-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711